Case 1:18-cv-08612-GBD Document 97 Filed 01/25/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ew ww x
BLOCKCHAIN LUXEMBOURG S.A. et al., 2 BE
Plaintiffs, :
-against- :
ORDER
PAYMIUM, SAS et al., :
: 18 Civ. 8612 (GBD)
Defendants. :
ee ee ee ee ee ee eee eee xX

GEORGE B. DANIELS, District Judge:
The status conference scheduled on February 2, 2021 is adjourned to April 13, 2021 at 9:45

a.m.

Dated: January 25, 2021
New York, New York
SO ORDERED.

Greray 6.» Done

GEPR - DANIELS
TED STATES DISTRICT JUDGE

 

 

 
